Markman, J.
I would grant leave to appeal to consider defendants’ argument that this Court should overrule McCormick v Carrier, 487 Mich 180 (2010), and reinstate Kreiner v Fischer, 471 Mich 109 (2004), which itself was overruled by McCormick. Defendants concede that plaintiffs satisfy the no-fault act’s “serious impairment” threshold for tort liability as construed by McCormick, and plaintiffs concede that plaintiff Tracy Moore probably would not be able to satisfy the “serious impairment” threshold as construed by Kreiner. Therefore, this would seem to be an appropriate case to assess both McCormick and Kreiner, which as both parties recognize set very different thresholds for tort liability, and to determine which is most compatible with MCL 500.3135.